DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 09/28/2021.  Claims 1-18 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 09/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 7640499 B2) in view of Eilers (US 20090249239 A1) and Yamakado et al. (US 20050091599 A1).
As per independent claim 1, Kato teaches a control method executed by at least one processor in an information processing apparatus (e.g. in claim 1, “apparatus…comprising: processor”), the control method comprising: storing an object placed on a first page spread in a memory area of the information processing apparatus based on a copy operation by a user (e.g. in abstract, column 1 lines 28-35, and column 4 lines 47-49, “allowing the user to select a component in a first page of the form, copy the selected component… copying of an object (e.g., a figure) present in a given page to another page…  temporarily store, in a RAM 202, information,…and the like necessary to execute programs… A figure may also be copied between pages by dragging”); performing paste processing for pasting the stored object on a second page spread different from the first page spread (e.g. in abstract, column 1 lines 28-35 and column 4 lines 47-49, “simultaneously paste the selected component on other multiple pages”); and wherein, in a determination processing, a position in the second page spread corresponding to a position in which the object is placed in the first page spread is used as a paste candidate position (e.g. in abstract and column 19 lines 30-57, “paste the selected component on other multiple pages of the form in accordance with the alignment/positioning of the selected component in the first page”), but does not specifically teach performing determination processing for determining whether a paste candidate position of the object is in a placement possible area, wherein, in the determination processing, whether the paste candidate position is in the placement possible area is determined, and wherein, in the paste processing, in a case where the paste candidate position is determined as being in the placement possible area, the object is pasted in the paste candidate position, and in a case where the paste candidate position is determined as not being in the placement possible area, the object is pasted in a position different from the paste candidate position in the second page spread.
However, Eilers teaches performing determination processing for determining whether a paste candidate position of an object is in a placement possible area, wherein, in the determination processing, whether the paste candidate position is in the placement possible area is determined (e.g. in paragraphs 6-7, “determining whether the second position is within boundaries of a valid drop target area and selecting the valid drop target area if second position is within the boundaries of the valid drop target area”), wherein, in the paste processing, in a case where the paste candidate position is determined as being in the placement possible area, the object is pasted in the paste candidate position (e.g. in paragraphs 6-7 and 63, “valid drop target area…if the object is released…, the object 705 will be positioned in the…area”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato to include the teachings of Eilers because one of ordinary skill in the art would have recognized the benefit of placing the object in appropriate positions.
Yamakado teaches in a case where a candidate position is determined as not being in a placement possible area, an object is placed in a position different from the candidate position in a spread (e.g. in paragraph 89, “When it has been determined by the external area detecting unit 110 that the image is protruding (NO in step S 210), the direction of the image is changed”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Yamakado because one of ordinary skill in the art would have recognized the benefit of automatically adjusting to an appropriate position.

As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein, in the determination processing, a coordinate position in the second page spread corresponding to a coordinate position in which the object is placed in the first page spread is used as the paste candidate position (e.g. Kato, in abstract and column 19 lines 30-57, “copying a figure. 1701 present in the first page to the same position in the second and third pages” and figure 13a showing coordinates for position).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein, in the case where the paste candidate position is determined as not being in the placement possible area in the determination processing, the object is pasted in another placement position in the second page spread (e.g. Yamakado, in paragraph 89, “When it has been determined by the external area detecting unit 110 that the image is protruding (NO in step S 210), the direction of the image is changed”), but does not specifically teach a default placement position.  However, Eilers teaches a default placement position (e.g. in paragraph 66, “image is by default inserted in the text area 1001 in the upper left hand corner of the editable area”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings (position change) of the combination to include the default placement position of Eilers because one of ordinary skill in the art would have recognized the benefit of using a designated location for positioning (also amounts a simple substitution that yields predictable results, e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein, in the determination processing, in a case where the paste candidate position is not included in a placement prohibited area provided in the second page spread, the paste candidate position is determined as being in the placement possible area (e.g. Eilers, in paragraphs 6-7, “determining whether the second position is within boundaries of a valid drop target area and selecting the valid drop target area if second position is within the boundaries of the valid drop target area”, i.e. not in prohibited area), and in a case where the paste candidate position is included in the placement prohibited area, the paste candidate position is determined as not being in the placement possible area (e.g. Eilers, in paragraphs 6-7, “determining whether … a valid drop target area”, i.e. may determine not valid area for placement).
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein, in the determination processing, in a case where the object to be placed in the paste candidate position does not protrude from the second page spread, the paste candidate position is determined as being in the placement possible area (e.g. Yamakado, in paragraph 89, “not…protruding” so no issue with placement, i.e. possible area), and in a case where the object to be placed in the paste candidate position protrudes from the second page spread, the paste candidate position is determined as not being in the placement possible area (e.g. Yamakado, in paragraph 89, “When it has been determined by the external area detecting unit 110 that the image is protruding (NO in step S 210), the direction of the image is changed”, i.e. not in possible area).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches wherein, in the determination processing, in a case where the object to be placed in the paste candidate position does not protrude from a movable area of the object, the paste candidate position is determined as being in the placement possible area (e.g. Eilers, in paragraphs 6-7, “determining whether the second position is within boundaries of a valid drop target area and selecting the valid drop target area if second position is within the boundaries of the valid drop target area”; Yamakado, in paragraph 89, “not…protruding… an image is laid out at the new image position”), and in a case where the object to be placed in the paste candidate position protrudes from the movable area, the paste candidate position is determined as not being in the placement possible area (e.g. Yamakado, in paragraph 89, “When it has been determined by the external area detecting unit 110 that the image is protruding (NO in step S 210), the direction of the image is changed”).
As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches wherein, in the determination processing, whether a paste position of the object is specified is further determined, and in a case where the paste position of the object is specified, the specified paste position is used as the paste candidate position, and whether the paste candidate position is in the placement possible area is determined (e.g. Eilers, in paragraphs 6-7, “determining whether the second position is within boundaries of a valid drop target area and selecting the valid drop target area if second position is within the boundaries of the valid drop target area”).
As per claim 9, the rejection of claim 1 is incorporated and the combination further teaches wherein, in the determination processing, a type of object is further determined, and a reference of the placement possible area is changed based on the type of object (e.g. Kato, in abstract, column 16 lines 38-57, and column 19 lines 30-57, “copying a figure. 1701 present in the first page to the same position in the second and third pages” including “figure "title 1"” and figure 13A showing figures identified by type and used to determine the position, i.e. copying different figure/type will change a reference for the placement area).
	Claims 10-12 and 14-18 are the apparatus claims corresponding to method claims 1-3 and 5-9, and are rejected under the same reasons set forth, and the combination further teaches at least one processor causing the information processing apparatus to act as units to performing the steps (e.g. Kato, in claim 1, “apparatus…comprising: processor”).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 7640499 B2) in view of Eilers (US 20090249239 A1) and Yamakado et al. (US 20050091599 A1) and further in view of Berman et al. (US 5760773 A).
As per claim 4, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein, in the case where the paste candidate position is determined as not being in the placement possible area in the determination processing, the object is pasted in a position being a same position on either of a vertical axis and a horizontal axis as the paste candidate position in the second page spread.  
However, Berman teaches in the case where a candidate position is determined as not being in a placement possible area in a determination processing, an object is placed in a position being a same position on either of a vertical axis and a horizontal axis as a candidate position (e.g. in column 14 lines 12-19, “placement cause the [object] to be off screen or outside the visible bounds of the window…, the [object] is preferably moved vertically and/or horizontally until it is just inside a bounding rectangle of the window or screen on the display. If only one coordinate (x or y) exceeds the bounds of the window, then only that one coordinate needs to be adjusted”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Berman because one of ordinary skill in the art would have recognized the benefit of automatically adjusting to an appropriate position.
Claim 13 is the apparatus claim corresponding to method claim 3, and is rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
McGrath (US 6137945 A) teaches a dragged object “is not allowed to drop into any position in the output area of the screen. Instead, it is constrained to fall to a position on a defined grid of possible positions” (e.g. in column 6 lines 57-61).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        09/30/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176